     Case 2:20-cv-01971-RFB-EJY Document 1 Filed 10/23/20 Page 1 of 5


      LEW BRANDON, JR., ESQ.
1     Nevada Bar No. 5880
2     ANDREW GUZIK, ESQ.
      Nevada Bar No. 12758
3     SARA PASQUALE, ESQ.
      Nevada Bar No. 14412
4     BRANDON | SMERBER LAW FIRM
5     139 East Warm Springs Road
      Las Vegas, Nevada 89119
6     Office (702) 380-0007/Fax (702) 380-2964
      l.brandon@bsnv.law
7     a.guzik@bsnv.law
      s.pasquale@bsnv.law
8
      Attorneys for Defendant,
9     99 CENTS ONLY STORES, LLC

10                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
11
12     JOAN O’CONNELL, individually,               CASE NO.:

13
                Plaintiff,
                                                    DEFENDANT 99 CENTS ONLY
14
                                                     STORES, LLC’S NOTICE OF
       vs.                                           REMOVAL OF ACTION TO
15
                                                     UNITED STATES DISTRICT
16     99 CENTS ONLY STORES, LLC, a                 COURT UNDER 28 USC §1441(a)
       Foreign Limited-Liability Company; DOE
17
       EMPLOYEE, individually; DOE
18     MANAGER, individually; DOES I-XX,
       inclusive; and ROE CORPORATIONS, I-
19
       XX, inclusive,
20
21              Defendants.

22
             Defendant 99 CENTS ONLY STORES, LLC, by its undersigned attorneys LEW
23
      BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and SARA PASQUALE, ESQ., of
24
      BRANDON | SMERBER LAW FIRM, hereby removes the above-captioned case to the United
25
      States District Court, Clark County, Nevada, where the action is now pending, pursuant to 28
26
      USC § 1441(a) and states as follows:
27
      ////
28




                                             Page 1 of 5
     Case 2:20-cv-01971-RFB-EJY Document 1 Filed 10/23/20 Page 2 of 5



1     1.      The above entitled action was commenced in the Eighth Judicial District Court, Clark

2     County, State of Nevada on September 4, 2020, bearing Case No. A-20-820730-C. The action is

3     now pending in the Eighth Judicial District Court, Clark County, State of Nevada.

4     2.      Plaintiff JOAN O’CONNELL (“Plaintiff”) filed her initial complaint on or about

5     September 4, 2020, claiming damages in excess of fifteen thousand dollars ($15,000.00).

6     Plaintiff’s Complaint fails to state that this case is one which is or has become removable. See

7     Harris v. Bankers Life & Cas. Co., 425 F.3d 689 (9th Cir. 2005).

8     3.      Defendant 99 Cents Only Stores, LLC (“Defendant”) filed its Answer to the Complaint

9     on October 1, 2020.

10    4.      On October 21, 2020, Plaintiff served her Petition for Exemption from Arbitration upon

11    Defendant, wherein Plaintiff alleges that she sustained general damages of seventy-eight thousand

12    one hundred sixty-three dollars and 23/100 ($78,163.23), which does not include Plaintiff’s

13    alleged past or future pain and suffering.

14    5.      Pursuant to Fed. R. Civ. P. 6(a), the last day of the thirty (30) day period is November

15    20, 2020. 28 USC §1446(b); Harris, 425 F.3d.

16    6.      This Notice of Removal was filed timely as it was filed within thirty (30) days of service

17    of the Petition for Exemption from Arbitration upon Defendant, which was the first motion, order,

18    or other paper from which it could first be ascertained that this case is one which is or has become

19    removable. Id.

20    7.      This action concerns an allegation that the Defendant negligently maintained the

21    premises such that a hazardous condition was on the floor, failed to warn Plaintiff of such

22    condition, and/or negligently hired, trained, supervised, and retained individuals responsible for

23    the maintenance of the premises, thereby causing Plaintiff injury.

24    8.      In her Complaint, Plaintiff states she “is, and at all relevant times herein, was a resident

25    of Clark County, State of Nevada.” Based upon Plaintiff’s allegations, Defendant is informed and

26    believes that Plaintiff is and was a citizen of the State of Nevada.

27    9.      Defendant is and was at the time this action was commenced, a limited liability company

28    organized under the laws of the State of California.




                                               Page 2 of 5
     Case 2:20-cv-01971-RFB-EJY Document 1 Filed 10/23/20 Page 3 of 5



1     10.      A limited liability company is a citizen of every state in which its members are citizens.

2     Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

3     11.      Defendant’s sole managing member, Number Holdings, Inc., is a corporation. Id.

4     12.      Corporations are citizens of any State in which they are incorporated or have their

5     principal place of business. Id.; 28 USC §1332(c)(1).

6     13.      Number Holdings, Inc. is a corporation organized under the laws of Delaware with its

7     principle place of business in California.

8     14.      Since Defendant’s sole managing member is organized under the laws of Delaware with

9     its principle place of business in California, Defendant, for diversity purposes, is a citizen of both

10    Delaware and California.

11    15.      At the time of commencement of this action Defendant was a citizen of both Delaware

12    and California, and Plaintiff was a resident of Nevada, such that complete diversity of citizenship

13    exists between Plaintiff and Defendant. See 28 USC §1332.

14    16.      Upon information and belief, Plaintiff’s damages amount to seventy-eight thousand one

15    hundred sixty-three dollars and 23/100 ($78,163.23), plus her alleged past or future pain and

16    suffering. As a result, the amount in controversy exceeds seventy-five thousand dollars

17    ($75,000.00).

18    17.      The United States District Court for the District of Nevada has original jurisdiction

19    pursuant to 28 USC §1332 in that the parties are citizens of different states and the amount in

20    controversy exceeds the sum or value of seventy-five thousand dollars ($75,000.00), exclusive of

21    interests and costs.

22    18.      Accordingly, Plaintiff’s Complaint is removable pursuant to 28 USC §1441, which

23    provides that a defendant may remove a case over which the federal court has original jurisdiction.

24    19.      A complete copy of all process and pleadings served upon Defendant is attached hereto

25    as Exhibit 1.

26    ////

27    ////

28    ////




                                               Page 3 of 5
     Case 2:20-cv-01971-RFB-EJY Document 1 Filed 10/23/20 Page 4 of 5



1            Defendant 99 CENTS ONLY STORES, LLC, therefore, respectfully requests that this

2     action proceed in this Court as an action properly removed to it.

3        DATED this 23rd day of October, 2020.

4                                            BRANDON | SMERBER LAW FIRM
5
                                             /s/ Lew Brandon, Jr., Esq.
6                                            LEW BRANDON, JR., ESQ.
                                             Nevada Bar No. 5880
7                                            ANDREW GUZIK, ESQ.
                                             Nevada Bar No. 12758
8
                                             SARA PASQUALE, ESQ.
9                                            Nevada Bar No. 14412
                                             1369 East Warm Springs Road
10                                           Las Vegas, Nevada 89119
                                             Attorneys for Defendant,
11                                           99 CENTS ONLY STORES, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              Page 4 of 5
     Case 2:20-cv-01971-RFB-EJY Document 1 Filed 10/23/20 Page 5 of 5



1                                    CERTIFICATE OF SERVICE

2              Pursuant to FRCP 5(b), I hereby certify that on October 23, 2020, I served a true and

3     correct copy of the foregoing DEFENDANT 99 CENTS ONLY STORES, LLC’S NOTICE

4     OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT UNDER 28 USC

5     §1441(a) through the Court’s electronic filing and service systems to all parties on the current

6     service list.

7
       BRADLEY S. MAINOR, ESQ.
8      JOSEPH J. WIRTH, ESQ.
9      ASH MARIE GANIER, ESQ.
       TAELOR S. EVANS, ESQ.
10     MAINOR WIRTH, LLP
       6018 S. Fort Apache Road, Ste. 150
11     Las Vegas, Nevada 89148-5652
12     Attorneys for Plaintiff,
       JOAN O’CONNELL
13
                                    /s/ Bonita Alexander
14                                  An Employee of BRANDON | SMERBER LAW FIRM
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             Page 5 of 5
